DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121 or
365(c) to PCT/IB2017/051679, filed March 23, 2017 and Provisional application 62/315,251, filed March 30, 2016 are acknowledged.
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on September 13, 2021.
The applicant’s amendments to claims 1, 7-12, and 16-20 has been acknowledged.
The applicant’s new claims 23-24 have been acknowledged.
The applicant’s amendments to claims 1, 12, and 20 have been acknowledged and have necessitated the new grounds of rejection set forth in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Emelianove et al. (US 20130338498 A1), and further in view of Hoseit (US 20140180056 A1) and Castelino et al. (US20140221842A1).
Regarding Claim 1, Emelianove et al. hereinafter Emelianove discloses a medical sensing device (Figs. 5A and 5B – (500), Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.”) comprising:
an elongate body (Figs. 5A and 5B – (504)) sized and shaped for insertion into a vascular pathway (Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.”);
a rotational drive member (Figs. 5A and 5B – (506)) extending along a length of the elongate body (Para [0068] – “The mechanical rotation of the optical fiber 506 should be synchronized with the electronic rotation of ultrasound one emitted by the ultrasound array 502”, Fig.7 shows the optical fiber that is being rotated in Figs. 5A and 5B extending along the length of the catheter [elongate tube]);
an optical emitter coupled to a distal portion of the rotational drive member (Fig. 5A includes text describing (506) that states “Rotating optical fiber with mounted light delivery system”), the optical emitter configured to emit optical pulses to tissue in a region of interest (Para [0013] – “the light delivery systems were designed to direct the light into the area or tissues imaged by the ultrasound transducer”); and
a measurement apparatus (Figs. 5A and 5B – (502)) coupled to the distal portion (Para [0013] – “the integrated catheter is based on ultrasound array transducer [measurement apparatus] that also is coupled with the side fire fiber or micro-optics light delivery system”, the light delivery system is mounted to the distal end of the optical fiber as shown in Fig. 5A), wherein the measurement apparatus comprises at least one ultrasound transducer element (Para [0013] – “the integrated catheter is based on ultrasound array transducer [measurement apparatus] that also is coupled with the side fire fiber or micro-optics light delivery system”, Para [0014] – “wherein the distal end comprises one or more single-element ultrasound transducers, one or more ultrasound arrays or a combinations thereof”), 
wherein the measurement apparatus (Para [0013] – “the integrated catheter is based on ultrasound array transducer [measurement apparatus]”) is configured to:
receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”);
transmit ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”); and
receive ultrasound echo signals based on the transmitted ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”).
wherein the optical emitter and the at least one ultrasound transducer element are disposed on opposite sides of the distal portion such that the optical emitter and the at least one ultrasound transducer element are longitudinally co-located along a length of the rotational drive member,
However Hoseit discloses wherein the optical emitter and the at least one ultrasound transducer element are disposed on opposite sides of the distal portion such that the optical emitter and the at least one ultrasound transducer element are longitudinally co-located along a length of the […] (As shown in Fig. 4B reproduced below which is listed as the distal end there is as least one lens [optical emitter] (440) and photoacoustic material [ultrasound transducer] (420) disposed on opposite sides of the distal portion (circled in blue), Para [0038] – “As shown in FIG. 1B, the blazed Bragg gratings couple light, 160 and 170, from the first and second optical fibers, 110 and 130, out of the fibers and into an ultrasound transducer 120 and/or a lens 140”, therefore the lens is an optical emitter, Para [0039] – “The ultrasound transducer 120 comprises an optically-absorptive photoacoustic material, which produces ultrasound waves 180 when it absorbs light 160”, therefore the photoacoustic material is an ultrasound transducer, Para [0051] – “In some embodiments, the guidewire may rotated during the imaging in order to provide improved image quality and to avoid blind spots due to the configuration of the acoustic transducers and receivers”),

    PNG
    media_image1.png
    332
    335
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the configuration of elements on the distal end of the catheter of Hoseit to achieve the same results. One would have motivation to combine because “the guidewire 500 provides more complete radial coverage” (Para [0052]).
Conversely Emelianove and Hosiet do not teach the rotational drive member which the optical emitter and ultrasound transducer are both connected to.
However Castelino et al. hereinafter Castelino discloses the rotational drive member which the optical emitter and ultrasound transducer are both connected to (Para [0013] – “It is another aspect of the invention to provide a combined photoacoustic and ultrasound imaging device that includes a fiber assembly that is coupled to a transducer assembly”, Para [0031] – “The processor 310 can also control operation of a motor 312 used for rotating the IVPA imaging device 10”, therefore the imaging device is connected to the motor therefore the imaging device is interpreted as the rotational drive member, Para [0026] – “The IVPA imaging device 10 may be rotated about its longitudinal axis 18 through a plurality of different orientations such that cross-sectional imaging of the interior or exterior surface of a bodily lumen or cavity, which may include a vessel lumen, can be achieved.”, as shown in Fig. 1 the transducer assembly and the fiber assembly that are coupled rotate about the longitudinal axis of the imaging device).
Castelino is an analogous art considering it is in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the rotation of the emitter and the sensor of Castelino to achieve the same results. One would have motivation to combine because “By 
Regarding Claim 2, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 1.
Emelianove discloses further comprising a processing engine in communication with the measurement apparatus (Fig. 7 shows the imaging system with the catheter including the measurement apparatus in communication with the computer [processing engine]), the processing engine operable to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals (Figs. 15A – 15C show ultrasound and photoacoustic images produced by the catheter therefore the signals from the measurement apparatus were processed to produce the images).
Regarding Claim 3, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claims 1 and 2.
Emelianove discloses further comprising a display in communication with the processing engine, the display configured to visually display the image of the region of interest (Para [0046] – “For example, the image may be an array of values within an electronic memory or holographic medium, or, alternatively, a visual image may be formed on a display device such as a video screen or printer”, Figs. 15A – 15C show ultrasound and photoacoustic images of the region of interest produced by the catheter)
Regarding Claim 4, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 1.
Emelianove discloses wherein the drive member (Figs. 5A and 5B – (506)) is configured to rotate the optical emitter around a longitudinal axis of the measurement apparatus (As shown in Fig. 5A the .
Regarding Claim 5, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 1.
Emelianove discloses wherein the optical emitter is in communication with an external optical source (As shown in Fig.5A the light delivery system [optical emitter] is mounted onto the optical fiber, Fig. 7 then shows the optical fiber in communication with a CW laser as well as a pulsed laser).
Regarding Claim 6, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claims 1 and 5.
Emelianove discloses wherein an optical fiber connects the measurement apparatus and the external optical source (Fig. 7 shows the optical fiber connecting the measurement apparatus and the external optical source).
Regarding Claim 7, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 1.
Emelianove discloses wherein the measurement apparatus (Figs. 5A and 5B – (502)) comprises an array of ultrasound transducer elements configured to transmit the ultrasound signals and receive the ultrasound echo signals based on the transmitted ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”, Para [0014] – “wherein the distal end comprises one or more single-element ultrasound transducers, one or more ultrasound arrays or a combinations thereof”).
Regarding Claim 8, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 1.
wherein the at least one ultrasound transducer element is further configured to receive the sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”, Para [0014] – “wherein the distal end comprises one or more single-element ultrasound transducers, one or more ultrasound arrays or a combinations thereof”, therefore at least one element is configured to receive the sound waves).
Regarding Claim 9, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claims 1 and 8.
Conversely Emelianove does not teach wherein the at least one ultrasound transducer element is configured to alternate in receiving the sound waves and the ultrasound echo signals.
However Castelino et al. hereinafter Castelino discloses wherein the at least one ultrasound transducer element is configured to alternate in receiving the sound waves and the ultrasound echo signals (Para [0022] – “In some configurations, the photoacoustic transducer 24 can also be operated to generate ultrasound energy and to receive pulse-echo ultrasound emissions. In this configuration, the photoacoustic transducer 24 would be operated in a receive-only mode for photoacoustic imaging and then, when the illumination field is not being generated, the photoacoustic transducer 24 could also be operated in an ultrasound imaging mode to obtain ultrasound images.”, therefore the transducer can be an ultrasound transducer that can alternate between receive only mode to receive soundwaves generated by the illumination field and ultrasound imaging mode [receiving ultrasound echo signals])
Castelino is an analogous art considering it is in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the alternating modes of the 
Regarding Claim 10, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 1.
Emelianove discloses wherein the measurement apparatus (Figs. 5A and 5B – (502)) further comprises at least one photoacoustic transducer configured to receive the sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”, therefore the transducers of the ultrasound array also function as photoacoustic transducers).
Regarding Claim 11, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claims 1 and 10.
Conversely Emelianove does not teach wherein the at least one photoacoustic transducer and the at least ultrasound transducer element are configured to alternate in receiving the sound waves and the ultrasound echo signals.
However Castelino discloses wherein the at least one photoacoustic transducer and the at least ultrasound transducer element are configured to alternate in receiving the sound waves and the ultrasound echo signals (Para [0022] – “The transducer assembly 14 generally includes an photoacoustic transducer 24 for receiving photoacoustic signals generated by an illumination field, such as an illumination field generated by pulsed or continuous wave laser light. In some configurations, the photoacoustic transducer 24 can also be operated to generate ultrasound energy and to receive pulse-echo ultrasound emissions. In this configuration, the photoacoustic transducer 24 would be operated in a receive-only mode for photoacoustic imaging and then, when the illumination field is not being .
Castelino is an analogous art considering it is in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the alternating modes of the transducer of Castelino to achieve the same results. One would have motivation to combine because “By combining photoacoustics with IVUS it is possible to selectively image different soft tissues and lipids by their light absorption characteristics.” (Para [0009]).
Regarding Claim 12, Emelianove discloses a medical sensing system (Para [0026] – “FIG. 7 shows a block diagram of the combined IVUS/IVPA imaging system operating with an integrated catheter”) comprising:
an optical source (Fig. 7 – (712) pulsed laser) configured to emit optical pulses (Para [0071] – “The proximal ends of the light delivery system incorporated longitudinally with the IVUS imaging catheter 704 were connected with the output of the laser source 712 and the ultrasound pulser/receiver 722, respectively (FIG. 7). A tunable in near-infrared spectral region (680-960 nm and 1100-2400 nm) pulsed laser system 712 was used.”);
an intravascular device (Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.”) in communication with the optical source (Fig.7 shows the optical fiber extending along the length of the catheter and in communication with the laser); the intravascular device including:
an elongate body (Figs. 5A and 5B – (504), Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.”);
a rotational drive member (Figs. 5A and 5B – (506)) extending along a length of the elongate body (Para [0068] – “The mechanical rotation of the optical fiber 506 should be synchronized with the electronic rotation of ultrasound one emitted by the ultrasound array 502”, Fig.7 shows the optical fiber that is being rotated in Figs. 5A and 5B extending along the length of the catheter [elongate tube];
an optical emitter coupled to a distal portion of the rotational drive member (Fig. 5A includes text describing (506) that states “Rotating optical fiber with mounted light delivery system”), the optical emitter configured to emit optical pulses received from the optical source to tissue in a region of interest (Para [0013] – “the light delivery systems were designed to direct the light into the area or tissues imaged by the ultrasound transducer”); and
a measurement apparatus (Figs. 5A and 5B – (502)) coupled to the distal portion (Para [0013] – “the integrated catheter is based on ultrasound array transducer [measurement apparatus] that also is coupled with the side fire fiber or micro-optics light delivery system”, the light delivery system is mounted to the distal end of the optical fiber as shown in Fig. 5A), wherein the measurement apparatus comprises at least one ultrasound transducer element (Para [0013] – “the integrated catheter is based on ultrasound array transducer [measurement apparatus] that also is coupled with the side fire fiber or micro-optics light delivery system”, Para [0014] – “wherein the distal end comprises one or more single-element ultrasound transducers, one or more ultrasound arrays or a combinations thereof”)
wherein the measurement apparatus is configured to:
receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”);
transmit ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”); and
receive ultrasound echo signals based on the transmitted ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”);
a processing engine in communication with the intravascular device (Fig. 7 shows the imaging system with the catheter in communication with the computer [processing engine]), the processing engine operable to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals (Figs. 15A – 15C show ultrasound and photoacoustic images produced by the catheter therefore the signals from the measurement apparatus were processed to produce the images); and
a display in communication with the processing engine, the display configured to visually display the image of the region of interest (Para [0046] – “For example, the image may be an array of values within an electronic memory or holographic medium, or, alternatively, a visual image may be formed on a display device such as a video screen or printer”, Figs. 15A – 15C show ultrasound and photoacoustic images of the region of interest produced by the catheter).
As cited above Emelianove discloses the optical emitter and the at least one ultrasound transducer element conversely Emelianove et al. does not teach wherein the optical emitter and the at least one ultrasound transducer element are disposed on opposite sides of the distal portion such that the optical emitter and the at least one ultrasound transducer element are longitudinally co-located along a length of the rotational drive member,
However Hoseit discloses wherein the optical emitter and the at least one ultrasound transducer element are disposed on opposite sides of the distal portion such that the optical emitter and the at least one ultrasound transducer element are longitudinally co-located along a length of the […] (As shown in Fig. 4B reproduced above which is listed as the distal end there is as least one lens [optical emitter] (440) and photoacoustic material [ultrasound transducer] (420) disposed on opposite sides of the distal portion (circled in blue), Para [0038] – “As shown in FIG. 1B, the blazed Bragg gratings couple light, 160 and 170, from the first and second optical fibers, 110 and 130, out of the fibers and into an ultrasound transducer 120 and/or a lens 140”, therefore the lens is an optical emitter, Para [0039] – “The ultrasound transducer 120 comprises an optically-absorptive photoacoustic material, which produces ultrasound waves 180 when it absorbs light 160”, therefore the photoacoustic material is an ultrasound transducer, Para [0051] – “In some embodiments, the guidewire may rotated during the imaging in order to provide improved image quality and to avoid blind spots due to the configuration of the acoustic transducers and receivers”),
Hoseit is an analogous art considering it is in the field of photoacoustic imaging using a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the configuration of elements on the distal end of the catheter of Hoseit to achieve the same results. One would have motivation to combine because “the guidewire 500 provides more complete radial coverage” (Para [0052]).
Conversely Emelianove and Hosiet do not teach the rotational drive member which the optical emitter and ultrasound transducer are both connected to.
However Castelino et al. hereinafter Castelino discloses the rotational drive member which the optical emitter and ultrasound transducer are both connected to (Para [0013] – “It is another aspect of the invention to provide a combined photoacoustic and ultrasound imaging device that includes a fiber assembly that is coupled to a transducer assembly”, Para [0031] – “The processor 310 can also control operation of a motor 312 used for rotating the IVPA imaging device 10”, therefore the imaging device is connected to the motor therefore the imaging device is interpreted as the rotational drive member, 
Castelino is an analogous art considering it is in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the rotation of the emitter and the sensor of Castelino to achieve the same results. One would have motivation to combine because “By combining photoacoustics with IVUS it is possible to selectively image different soft tissues and lipids by their light absorption characteristics.” (Para [0009]).
Regarding Claim 13, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 12.
Emelianove discloses wherein the drive member (Figs. 5A and 5B – (506)) is configured to rotate the optical emitter around a longitudinal axis of the measurement apparatus (As shown in Fig. 5A the rotation of the optical fiber [drive member] also rotates the light delivery system around a longitudinal axis of the measurement apparatus).
Regarding Claim 14, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 12.
Emelianove discloses further comprising an optical fiber extending between the intravascular device and the optical source (Fig. 7 shows the optical fiber with a distal end included in the distal end of the catheter and the proximal end in communication with the pulsed laser).
Regarding Claim 15, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 12.
Conversely Emelianove does not teach further comprising a controller operable to control the operation of the optical source and rotation of the drive member. 
However Castelino discloses further comprising a controller operable to control the operation of the optical source and rotation of the drive member (Para [0031] – “The processor 310 can also control operation of a motor 312 used for rotating the IVPA imaging device 10”, Fig. 3 shows the communication between the processor and the motor addition the processor also communicates with the laser in Fig. 3 therefore it is interpreted the processor also controls the operation of the laser).
Castelino is an analogous art considering it is in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the control of the optical source and the rotation of the drive member of Castelino to achieve the same results. One would have motivation to combine because “By combining photoacoustics with IVUS it is possible to selectively image different soft tissues and lipids by their light absorption characteristics.” (Para [0009]).
Regarding Claim 16, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 12.
Emelianove discloses wherein the measurement apparatus (Figs. 5A and 5B – (502)) comprises an array of ultrasound transducer elements configured to transmit the ultrasound signals and receive ultrasound echo signals based on the transmitted ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction”, Para [0014] – “wherein the distal end .
Regarding Claim 17, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 12.
Emelianove discloses wherein the at least one ultrasound transducer element is further configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”, Para [0014] – “wherein the distal end comprises one or more single-element ultrasound transducers, one or more ultrasound arrays or a combinations thereof”, therefore at least one element is configured to receive the sound waves).
Regarding Claim 18, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claims 12 and 17.
Emelianove discloses wherein the at least one ultrasound transducer element is configured to alternate in receiving sound waves and ultrasound echo signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction… The mechanical rotation of the optical fiber 506 should be synchronized with the electronic rotation of ultrasound one emitted by the ultrasound array 502.”, therefore as the ultrasound is electronically rotated the transducers are able to alternate between ultrasound and photoacoustic).
Regarding Claim 19, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 12.
Emelianove discloses wherein the measurement apparatus (Figs. 5A and 5B – (502)) further comprises at least one photoacoustic transducer configured to receive the sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”, therefore the transducers of the ultrasound array also function as photoacoustic transducers).
Regarding Claim 20, Emelianove discloses A method of mapping a region of interest (Abstract – “The present invention includes a method of imaging and treating a target tissue”, Para [0035] – “FIG. 15C shows the location of lipid deposits in the vessel wall can be visualized in combined IVPA/IVUS image”), comprising:
transmitting, with a laser emitter of an intravascular device positioned within a vascular pathway of a region of interest, focused laser pulses on tissue in the region of interest (Para [0018] – “a catheter with a proximal end and a distal end;… wherein the proximal end comprises a port to couple at least one optical unit to a light source that irradiates at a single wavelength;…In another aspect, the distribution of the optical absorption is reconstructed by transmitting of short light pulses of the same wavelength into the target tissue with a consequent detection of ultrasound waves generated in the tissue due to thermal expansion of the tissue due to absorbed light energy.”, ;
receiving, with at least one transducer element of the intravascular device positioned within the vascular pathway of the region of interest, sound waves generated by interaction of the focused laser pulses with the tissue (Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.  An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”, Para [0014] – “wherein the distal end comprises one or more single-element ultrasound transducers, one or more ultrasound arrays or a combinations thereof”, therefore at least one element is configured to receive the sound waves),
producing an image of the region of interest based on the received sound waves (Figs. 15A-15C show the images produced by IVPA, IVUS, and a combined IVPA/IVUS image); and
outputting the image of the region of interest to a display (Para [0035] – “IVPA and IVUS images are displayed using 20 dB and 35 dB display dynamic ranges, respectively, Para [0046] – “a visual image may be formed on a display device such as a video screen or printer”).
Conversely Emelianove does not teach wherein the laser emitter and the at least one transducer element are coupled to a rotational driver member of the intravascular device, wherein the laser emitter and the at least one transducer element are disposed on opposite sides of the rotational drive member such that the laser emitter and the at least one transducer element are longitudinally co-located along a length of the rotational drive member;
rotating, with the drive member, the laser emitter and the at least one transducer element about a longitudinal axis of the intravascular device; 
However Castelino discloses wherein the laser emitter and the at least one transducer element are coupled to a rotational driver member of the intravascular device (Para [0013] – “It is another aspect of the invention to provide a combined photoacoustic and ultrasound imaging device that includes a fiber assembly that is coupled to a transducer assembly”, Para [0026] – “The IVPA imaging device 10 may be rotated about its longitudinal axis 18 through a plurality of different orientations such that cross-sectional imaging of the interior or exterior surface of a bodily lumen or cavity, which may include a vessel lumen, can be achieved.”, as shown in Fig. 1 the transducer assembly and the fiber assembly that are coupled rotate about the longitudinal axis of the imaging device therefore the fiber assembly [laser emitter] and the transducer assembly are coupled to the drive member, Para [0031] – “The processor 310 can also control operation of a motor 312 used for rotating the IVPA imaging device 10”),
the rotational drive member which the optical emitter and ultrasound transducer are both connected to (Para [0013] – “It is another aspect of the invention to provide a combined photoacoustic 
rotating, with the drive member, the laser emitter and the at least one transducer element about a longitudinal axis of the intravascular device (Para [0031] – “The processor 310 can also control operation of a motor 312 used for rotating the IVPA imaging device 10”, Para [0013] – “It is another aspect of the invention to provide a combined photoacoustic and ultrasound imaging device that includes a fiber assembly that is coupled to a transducer assembly”, Para [0026] – “The IVPA imaging device 10 may be rotated about its longitudinal axis 18 through a plurality of different orientations such that cross-sectional imaging of the interior or exterior surface of a bodily lumen or cavity, which may include a vessel lumen, can be achieved.”, as shown in Fig. 1 the transducer assembly and the fiber assembly that are coupled rotate about the longitudinal axis of the imaging device);
Castelino is an analogous art considering it is in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the rotation of the laser emitter and the sensor of Castelino to achieve the same results. One would have motivation to combine because “By combining photoacoustics with IVUS it is possible to selectively image different soft tissues and lipids by their light absorption characteristics.” (Para [0009]).
wherein the laser emitter and the at least one transducer element are disposed on opposite sides of the rotational drive member such that the laser emitter and the at least one transducer element are longitudinally co-located along a length of […];
However Hoseit discloses wherein the laser emitter and the at least one transducer element are disposed on opposite sides of the rotational drive member such that the laser emitter and the at least one transducer element are longitudinally co-located along a length of […] (As shown in Fig. 4B reproduced above which is listed as the distal end there is as least one lens [optical emitter] (440) and photoacoustic material [ultrasound transducer] (420) disposed on opposite sides of the distal portion (circled in blue), Para [0038] – “As shown in FIG. 1B, the blazed Bragg gratings couple light, 160 and 170, from the first and second optical fibers, 110 and 130, out of the fibers and into an ultrasound transducer 120 and/or a lens 140”, therefore the lens is an optical emitter, Para [0039] – “The ultrasound transducer 120 comprises an optically-absorptive photoacoustic material, which produces ultrasound waves 180 when it absorbs light 160”, therefore the photoacoustic material is an ultrasound transducer, Para [0051] – “In some embodiments, the guidewire may rotated during the imaging in order to provide improved image quality and to avoid blind spots due to the configuration of the acoustic transducers and receivers”),
Hoseit is an analogous art considering it is in the field of photoacoustic imaging using a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the configuration of elements on the distal end of the catheter of Hoseit to achieve the same results. One would have motivation to combine because “the guidewire 500 provides more complete radial coverage” (Para [0052]).
Regarding Claim 23, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 1.
wherein the optical emitter and the at least one ultrasound transducer element are collectively disposed around a complete circumference of the elongate body.
However Hoseit discloses wherein the optical emitter and the at least one ultrasound transducer element are collectively disposed around a complete circumference of the elongate body (Fig. 4B reproduced above shows a cross section of the elongate body with lenses [optical emitter] (440), photoacoustic material [ultrasound transducers] (420) and photoreflective materials [acoustic recievers] (430) disposed around the circumference of the elongate body, Para [0038] – “As shown in FIG. 1B, the blazed Bragg gratings couple light, 160 and 170, from the first and second optical fibers, 110 and 130, out of the fibers and into an ultrasound transducer 120 and/or a lens 140”, therefore the lens is an optical emitter, Para [0039] – “The ultrasound transducer 120 comprises an optically-absorptive photoacoustic material, which produces ultrasound waves 180 when it absorbs light 160”, therefore the photoacoustic material is an ultrasound transducer, Para [0051] – “As shown in FIG. 4B, the guidewire comprises a plurality of photoreflective materials 430 that act as receivers of acoustic energy, allowing the detection of acoustic waves reflected from the surrounding tissues, therefore the photoreflective material is interpreted as an acoustic receiver which is similar to an ultrasound transducer).
Hoseit is an analogous art considering it is in the field of photoacoustic imaging using a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the configuration of elements on the distal end of the catheter of Hoseit to achieve the same results. One would have motivation to combine because “the guidewire 500 provides more complete radial coverage” (Para [0052]).
Regarding Claim 24, Emelianove, Hoseit, and Castelino disclose all the elements of the claimed invention as cited in claim 20.
wherein the at least one transducer element comprises a photoacoustic sensor (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction”, therefore at least one transducer element is a photoacoustic sensor).
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed on 9/13/2021, with respect to the interpretation of claims 1, 4, 12, 13, and 15 under 35 U.S.C. 112(f) have been fully considered and are persuasive. That being said, the examiner recognizes that the drive member is described in the specification when it states that “The pullback device 138 may also be placed in communication with another motivation device such as an actuator to drive an external optical emitter. In some embodiments, an actuator is synched with the pullback device 138 to synchronously move an external optical emitter and a measurement apparatus 102.” [0034]. Therefore, there is sufficient structure for the drive member and the examiner maintains that the drive member is being interpreted broadly in accordance with the ordinary meaning of the term in light of the specification. The interpretation of claims 1, 4, 12, 13, and 15 under 35 U.S.C. 112(f) has been withdrawn.
Applicant’s arguments with respect to claims 1-20 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/R.C.L./              Examiner, Art Unit 3793                      
/SERKAN AKAR/              Primary Examiner, Art Unit 3793